Maxwell, J.
This was a bill filed in the circuit court of Marshall county by Remembrance Swann for the specific execution of a contract for the purchase of a tract of' land. The bill charges that Charles M. Dodson and Sarah E. Dodson, his wife, on the 4th day of September, 1865, entered into a contract in writing for the sale to the complainant of a tract of 189 acres of land at 20 dollars per acre, or 3,780 dollars, the whole purchase money. The bill charges, and it is shown by an exhibit therewith filed, that the legal title to the said land was in the said Dodson and wife; that the com-*515plainaut had paid a considerable portion of the purchase money, and that he had tendered and was still ready to pay the residue. The bill charges that Dodson and wife, by a deed subsequent to the sale to the complainant, had conveyed the land to Samuel Venus, who at the time he took such conveyance had full knowledge of the complainant’s purchase. The bill further charges that the said Venus, after he received the said conveyance, conveyed the said land to his daughter, the said Sarah E. Dodson, for her life, and afterwards to her heirs. Charles M. Dodson and wife and Samuel Venus and the two children of the said Sarah E. Dodson, who are infants, are made parties defendant to the bill.
The defendants, Charles M. Dodson, Sarah E. Dodson and Samuel Venus each filed separate answers. The infant defendants answered by their guardian ad litem. The answer of the defendant, Charles M. Dodson, the only one which I think it necessary to notice, admits the execution of the contract of purchase and sale as charged in the bill, and then proceeds to state the circumstances under which the contract was made. The respondent had been indicted by the grand jury of Marshall county for grand larceny and was under recognizance with security in the sum of 2,000 dollars to appear for trial at the September term of the circuit court of said county in the year 1865, and the 5th day of September was fixed or assigned for his trial. That on the day preceding, to-wit: on the 4th day of September, 1865, the respondent visited the residence of complainant, Swann, to procure a settlement of their mutual accounts and business transactions, and the said complainant returned with him to his own house, and in conversation told him that if he was in the position of the respondent he would not stay and take his trial for four times the value of his place or land, or for all Marshall county, or words to that effect, and other language of a similar nature, and told him, mereover, that upon a settlement of their accounts there was no money coming to him from complainant, &e.; that he (complainant) would buy his place or land and give him *51620 dollars per acre, and would pay Mm about 150 dollars in cash, wliicb would enable him to travel and make his escape. Respondent answered that the offer was less than he would like to take for the land', but under the influence of his fears arising from his conversation with the said complainant, and to secure the immediate possession of some money in order that he might leave the country that night he was induced to accept the offer of complainant.
Respondent further states that his sole motive or inducement for signing said contract was to,,raise money to enable him to make his escape under the influence of the fear and terror excited by his conversation with said complainant, and that in fact he left his house on the night of the 4th of September, 1865, about 11 o’clock, and was absent from the county of Marshall about four weeks, when he voluntarily returned again to his home. The respondent further shows that at the time of answering he was a prisoner, in the jail of Marshall county, and insists that it would be contrary to equity to enforce the contract under the circumstances which attended its execution. The eourt below rendered a decree to partition the land between Dodson and wife, enforcing the contract against Dodson, but holding it void as against his wife, directing one part to he assigned the complainant and the other to be assigned to said Dodson’s wife. Ry the said decree the deed from Dodson and wife to Yenus is declared to be null and void. Prom this decree Dodson and wife have obtained an appeal to this eourt. It is claimed here in behalf of the appellants that the decree rendered is Contrary to equity and good conscience under the circumstances of the. case.
It appears from the evidence in the cause that the land was worth, at the time it was sold, not less than 28 dollars per acre, and that at the time of the sale Charles M. Dodson was under indictment in the circuit court of Marshall county for grand larceny, had been arrested and entered into recognizance with William Dodson as his surety in the penalty of 2,000 dollars for liis appearance on the 5th day of September, 1865, which was the day fixed for his trial. It appears *517from the evidence, tbat late at night, on the 4th day of September, the day on which the contract was entered into, Swann was at the house of Dodson, and after he left, Dodson left also, and did not appear on the next day to stand his trial. On the said 5th day of September, Swan took the contract to the recorder of the county of Marshall and had it recorded. On the same 5th day of September, William Dodson, the security of Charles M. Dodson for his appearance, inquired of Swan at the court-house if he knew' anything about Charles M. Dodson, and Swan said he had gone, and he had bought his place the evening before; and he further said to William Dodson, “you need not make yourself uneasy about the bail for that is all fixed.”
This is, indeed, a most extraordinary ease for a court of chancery. Swann had bought the land of Dodson the night before he was to be tried for a felony, at a price greatly less than its true value, and on the day fixed for the trial, is the first person who knows that Dodson is gone, and informs Ms bondsman not .to be uneasy about the bail for that is all fixed; to say the least that can be said for Swann is that he purchased the land from Dodson at a price greatly less than its value, if not for the purpose of taking advantage of him, at least for the purpose of enabling him to go out of the State and avoid a prosecution for felony. Can a court of chancery lend its aid to enforce such a contract, or a contract made under such circumstances? It is well settled that where a contract grows immediately out of and is connected with an illegal or immoral act a court of justice will not lend its aid to enforce it. 1 Story’s Equity Ju., section 296; Armstrong vs. Toler, 11 Wheat, 258; Wilson vs. Spencer, &c., 1 Rand., 76.
It is both an illegal and an immoral act to aid or assist a felon to avoid or escape from prosecution or punishment, unless the person rendering such aid or assistance stands in the relation to the accused of husband or wife, parent or grand-parent, child or grand-child, brother or sister, or servant to the offender.
I think, therefore, it was the duty of the court below to *518have dismissed the bill. 1 Story’s Equity Ju., section 298; 2 Idem, section 769; Burt vs. Place, 2 Cowen, 431.
-I think the decree ought to be reversed with costs to the appellants. And this court proceeding to enter such decree as the court below ought to have entered, should dismiss the bill with costs to the defendant below.
The President concurred.
Decree Reverse® and bill dismissed.